In the Supreme Court of Georgia



                                           Decided: September 14, 2015


                    S15A0892. WYATT v. THE STATE.


      HUNSTEIN, Justice.

      Appellant Norris Wyatt appeals from the trial court’s dismissal of what he

styled an “Extraordinary Motion to Withdraw Guilty Plea.” We affirm.

      In November 2002, Norris Wyatt pled guilty to felony murder predicated

on aggravated assault and was sentenced to life imprisonment with the

possibility of parole. In January 2014, Wyatt filed an “Extraordinary Motion to

Withdraw Guilty Plea” alleging, inter alia, that he pled guilty to an indictment

that failed to allege venue. The trial court dismissed the motion as untimely. On

appeal, Wyatt argues that the trial court had jurisdiction to entertain his motion

because “the sentence imposed in his criminal case is void for the fact that his

indictment is fatally defective.”

      This Court addressed a nearly identical issue in Hagan v. State, 290 Ga.

353 (720 SE2d 645) (2012). In that case, Hagan pled guilty in the March 2010
term of the Catoosa County Superior Court to, among other things, malice

murder. In the March 2011 term of court, Hagan filed an “Extraordinary Motion

to With draw Guilty Plea” in which he argued that the judgment of conviction

in his case was void because the indictment failed to allege venue. Id. The trial

court denied the motion as untimely and meritless, and this Court affirmed the

trial court, stating as follows:

      We need not decide the merits, because Appellant’s motion was
      untimely, whether considered as a motion to withdraw his guilty
      plea or as a motion in arrest of judgment. Both sorts of motions
      must be filed within the same term of court at which the guilty plea
      or judgment being challenged was entered. See Rubiani v. State,
      279 Ga. 299, 299 (612 SE2d 798) (2005) (“‘[W]hen the term of
      court has expired in which a defendant was sentenced pursuant to
      a guilty plea, the trial court lacks jurisdiction to allow the
      withdrawal of the plea.’” (citation omitted)); OCGA § 17–9–61 (b)
      (“A motion in arrest of judgment must be made during the term at
      which the judgment was obtained.”); Lay v. State, 289 Ga. 210, 211
      (710 SE2d 141) (2011) (same). Appellant’s motion was not filed
      within the same term at which his guilty plea and the resulting
      judgment were entered. Accordingly, we affirm the trial court’s
      denial of Appellant’s motion.

Id. at 353. The same principles apply here, and the judgment of the trial court

must thus be affirmed.

      Judgment affirmed. All the Justices concur.



                                       2